DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0196937 Gopalan, hereinafter “Gopalan” (cited previously), in view of US 2007/0038206 Altshuler et al., hereinafter “Altshuler”, further in view of US 2006/0076030 De Laforcade, hereinafter “Laforcade”.
Regarding claim 1, Gopalan discloses a device (Figure 1, element 100), comprising: a treatment system to treat scalp or hair (Para 7); one or more sensors (Figure 1, elements 105 and 106) configured to detect at least one spatial condition (Para 11; position indicator sensor) selected from device contact with scalp or hair, device distance to scalp or hair, and device location in relation to scalp or hair (Para 29 and 38; contact and distance from hair); a controller (Para 15) configured to send instructions to adjust the treatment system based on the detected spatial condition of the device (Para 15 and Figure 3); and the front end including a plurality of tines (Figure 1, element 101, Figure 2, element 202, and Para 20; The claim is interpreted under broadest reasonable interpretation. It is known in the art that comb teeth are also known as tines and since the claims do not recite what the tines are meant to do or any other physical limitation, the comb array reads on this limitation), wherein the plurality of tines are placed in a side to side plane (Figure 2, elements 201).
Gopalan does not disclose the device includes a handle connected at an obtuse angle to a front end of the device, the handle extending in a top to bottom plane.
However, Altshuler discloses a device that is used for hair treatment (Para 206) than can dispense product (Para 176) and teaches the device includes a handle (Figure 2, element 110) connected at an obtuse angle to a front end of the device (figure 2, it is at an obtuse angle with the front of the device 130), the handle extending in a top to bottom plane (Figure 2 shows handle 110 extending in that direction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a handle connected to the device at an obtuse angle as taught by Altshuler, in the invention of Gopalan, in order to potentially improve the ergonomics of the device (Altshuler; Para 78).
Gopalan does not disclose three tines.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included any number of tines of Gopalan because applicant has not disclosed that the number of tines provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VIB “REVERSAL, DUPLICATION, OR REARRANGE MENT OF PARTS”). One of ordinary skill in the art, furthermore, would expect Gopalan’s device, to perform equally as well as the applicant’s invention the tines running through the hair.
Therefore, it would have been prima facie obvious to modify Gopalan to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gopalan.
Gopalan does not disclose wherein a front end of each tine includes a truncated rounded shape, the truncated rounded shape including a chamfered section being a flat area on a bottom facing side of each tine and a rounded shape on top of each tine.
However, Laforcade discloses a device for applying hair product (Abstract) and teaches a front end of each tine includes a truncated rounded shape (Figure 3b, element 20), the truncated rounded shape including a chamfered section being a flat area on a bottom facing side (Figure 3b, element 23 and Figure 3a, element 19) of each tine and a rounded shape on top of each tine (Figure 3b, element 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the shape of the tine as shown by Laforcade, in the invention of Gopalan, in order to improving the coating of the lock of hair (Laforcade; Para 71 and 76).
Gopalan does not disclose wherein a front end of each tine includes a truncated rounded shape, the truncated rounded shape including a chamfered section being a flat area on a bottom facing side of each tine and a rounded shape on top of each tine.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have adjusted the shape of the tines of Gopalan because Applicant has not disclosed that the specified shape provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section IVB “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”). One of ordinary skill in the art, furthermore, would expect Gopalan’s device, to perform equally as well as the applicant’s invention in terms of running the tines through the hair and applying product, in that both devices lead to the same end result of getting the treatment from the device into the hair. 
Therefore, it would have been prima facie obvious to modify Gopalan to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gopalan.
Regarding claim 2, Gopalan discloses the treatment system (Figure 1, element 100) includes a dispenser (Para 7, Figure 1, element 102 is the nozzle that dispenses the liquid and element 107 is the reservoir).
Regarding claim 3, Gopalan discloses the treatment system (Figure 1, element 100) includes a replaceable or refillable cartridge (Figure 1, element 107 is a reservoir that is inherently capable of refilling), wherein the device accepts cartridges having different formulations (Para 15; a dye or other cosmetic can be applied, see also para 2).
Regarding claim 12, Gopalan discloses a controller (Para 7 and 42) having instructions stored therein to perform steps (Para 42 and 43, its inherent), including: accessing a treatment protocol for a treatment system (Para 7 discusses pre-existing and pre-determined colors based on data), the treatment protocol specifies a treatment based on the spatial conditions of the device (Para 7).
Regarding claim 13, Gopalan discloses a controller (Para 7 and 42) having instructions stored therein to perform steps (Para 42 and 43, its inherent), including: commanding the treatment system to adjust the treatment based on the spatial conditions of the device (Para 7 and 31).
Regarding claim 14, Gopalan discloses a controller (Para 7 and 42) having instructions stored therein to perform steps (Para 42 and 43, its inherent), including: interpreting signals from one or more sensors into a spatial condition of the device in relation to the scalp or hair (Para 15, 29, and 31; signals from the position encoder are interpreted for distance and rate of change of position from the hair or scalp).
Regarding claim 15, Gopalan discloses a controller (Para 7 and 42) having instructions stored therein to perform steps (Para 42 and 43, its inherent), including: comparing the spatial condition of the device to a treatment protocol (Para 31 and 7), wherein the treatment protocol specifies a treatment based on the spatial conditions of the device (Para 7 and 31); and commanding the treatment system to adjust the treatment to the treatment protocol (Para 7, 31, and 33).
Regarding claim 16, Gopalan discloses a method (Para 7) for treating hair or scalp with the device of claim 1 (Para 7) including a treatment system (Para 7) and a controller (Para 7 and 42) having instructions stored therein to perform steps (Para 42 and 43, its inherent), the method comprising: with the controller, accessing a treatment protocol for the treatment system (Para 7 discusses pre-existing and pre-determined colors based on data), wherein the treatment protocol specifies a treatment based on spatial conditions of the device (Para 7); with the controller, interpreting signals from one or more sensors into a spatial condition of the device in relation to the scalp or hair (Para 15, 29, and 31; signals from the position encoder are interpreted for distance and rate of change of position from the hair or scalp); with the controller, comparing the spatial condition of the device to the treatment protocol (Para 31 and 7); and with the controller, commanding the treatment system to adjust the treatment to the treatment protocol (Para 7, 31, and 33).
Regarding claim 17, Gopalan discloses with the controller (Para 7), commanding the treatment system to change a direction of dispensing a formulation or a pattern of dispensing the formulation (Para 7, 9, and 31).
Regarding claim 18, Gopalan discloses with the controller (Para 7), commanding the treatment system to change the amount or viscosity of formulation being dispensed (Para 7 and 36).
Regarding claim 19, Gopalan discloses with the controller (Para 7), commanding the treatment system to dispense different formulations based on detecting the device is moved from one location to another (Para 7).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0196937 Gopalan, hereinafter “Gopalan”, in view of US 2007/0038206 Altshuler et al., hereinafter “Altshuler”, further in view of US 2006/0076030 De Laforcade, hereinafter “Laforcade”, further in view of EP 1472955 Kitamura et al., hereinafter “Kitamura” (cited previously).
Regarding claim 4, the modified Gopalan reference discloses the treatment system (Figure 1, element 100). 
Gopalan does not disclose an electrostatic charger.
However, Kitamura discloses a hair treatment device (Abstract) and teaches an electrostatic charger (Abstract and Para 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an electrostatic charger as taught by Kitamura, in the invention of Gopalan, in order to supply electrostatic charges to the user while brushing (Kitamura; Para 6-7).
Regarding claim 6, Gopalan discloses the treatment system (Figure 1, element 100). 
Gopalan does not disclose an air blower and heater system.
However, Kitamura teaches an air blower and heater system (Para 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an air blower and heater system as taught by Kitamura, in the invention of Gopalan, in order to dry the hair (Kitamura; Para 42).

Claims 5, 7-8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0196937 Gopalan, hereinafter “Gopalan”, in view of US 2007/0038206 Altshuler et al., hereinafter “Altshuler”, further in view of US 2006/0076030 De Laforcade, hereinafter “Laforcade”, further in view of US 2013/0184693 Neev, hereinafter “Neev” (cited previously).
Regarding claim 5, the modified Gopalan reference discloses the treatment system (Figure 1, element 100). 
Gopalan does not disclose a vacuuming system.
However, Neev a device for hair treatment (Abstract) and teaches a vacuuming system (Para 99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a vacuuming system as taught by Neev, in the invention of Gopalan, in order to provide suction to the targeted skin area (Neev; Para 108).
Regarding claim 7, Gopalan discloses the treatment system (Figure 1, element 100). 
Gopalan does not disclose a light therapy system.
However, Neev teaches a light therapy system (Para 27-28).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a light therapy system as taught by Neev, in the invention of Gopalan, in order to provide treatment via heat conduction (Neev; Para 28).
Regarding claim 8, Gopalan discloses the treatment system (Figure 1, element 100). 
Gopalan does not disclose a haptic massager system.
However, Neev teaches a haptic massager system (Para 125).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a massager system as taught by Neev, in the invention of Gopalan, in order to drive the substance into the skin (Neev; Para 28).
Regarding claim 10, Gopalan discloses detect one of device distance, device speed, or device direction in relation (Para 7 and 36).
Gopalan does not disclose a camera or infrared sensor or both camera and infrared sensors. 
However, Neev teaches a camera or infrared sensor or both camera and infrared sensors (Para 100). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a camera or infrared sensor as taught by Neev, in the invention of Gopalan, in order to sense parameters that are sent to the controller to control the device (Neev; Para 100).
Regarding claim 20, Gopalan discloses the controller (Para 7). 
Gopalan does not disclose commanding that treatment system to illuminate different light emitting diodes based on detecting the device is moved from one location to another.
However, Neev teaches commanding that treatment system to illuminate different light emitting diodes based on detecting the device is moved from one location to another (Para 26, 91, and 252).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a light therapy system as taught by Neev, in the invention of Gopalan, in order to provide treatment via heat conduction (Neev; Para 28).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0196937 Gopalan, hereinafter “Gopalan”, in view of US 2007/0038206 Altshuler et al., hereinafter “Altshuler”, further in view of US 2006/0076030 De Laforcade, hereinafter “Laforcade”, further in view of GB 2569655 James et al., hereinafter “James” (cited previously).
Regarding claim 9, Gopalan discloses a contact sensor (Para 29) configured to detect contact of the device with scalp or hair (Para 29). 
Gopalan does not disclose the contact sensor is selected from an open detector, a short detector, and a dielectric sensor.
However, James discloses a hair device (Abstract) and teaches the contact sensor is selected from an open detector, a short detector, and a dielectric sensor (Page 6, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned that the contact sensor is a dielectric sensor as taught by James, in the invention of Gopalan, in order to variation in the relative permittivity of the substrate being treated (James; Page 8, lines 8-9).
Regarding claim 11, Gopalan discloses all the limitations of claim 1.
Gopalan does not disclose an accelerometer, gyroscope, or compass configured to detect a device location or orientation in relation to the scalp or hair or detect one of device distance, device speed, or device direction in relation.
However, James teaches an accelerometer, gyroscope, or compass (Page 6, lines 10-14) configured to detect a device location or orientation in relation to the scalp or hair or detect one of device distance, device speed, or device direction in relation (Page 8, lines 1-3 and Page 13, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an accelerometer or gyroscope as taught by James, in the invention of Gopalan, in order to detect speed or orientation of the device (James; Page 8, lines 1-3 and Page 13, lines 21-24).

	Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Examiner understands the argument about the handle of the device, however, adding the obtuse handle on the device of Gopalan does not nullify the application of treatment or the overall purpose of Gopalan’s device. Examiner might agree that it may make the devices use a bit harder, however, the device will still lead to the same end result, making it an obvious combination to use. Examiner suggests amending the claims to include some limitations regarding the dispensing of the product from the bottom of the tine, and how that provides a specific advantage over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792